Title: From John Adams to Thomas Perkins, 14 September 1804
From: Adams, John
To: Perkins, Thomas



Sir
Quincy September 14. 1804

I am quite ashamed to have neglected to this time any acknowledgement of the various civilities I have received from your friendly hand. I very heartily thank you for the fromage de Rocford, which was a high regale to me and Some of my friends, who had learned in france to estimate the value of it. The Segars are excellent, as well as those heretofore received. I Shall never be able to make any other return, but gratitude for the obligation which Such kind attentions deserve: and of this I pray you to be assured from your Sincere Friend and obliged humble Servant

John Adams